         Case 1:16-cr-00826-LTS Document 557 Filed 05/03/21 Page 2 of 2




sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). I am respectfully requesting reappointment
pursuant to the CJA to assist Mr. Osario-Perez in filing this motion for compassionate release.



                                                               Respectfully submitted:
                                                               s/Lorraine Gauli-Rufo, Esq
                                                                 Lorraine Gauli-Rufo



cc: All Counsel of Record

                                          Application granted. DE#557 resolved.

                                          SO ORDERED.
                                          Dated: May 4, 2021
                                          /s/ Laura Taylor Swain, Chief U.S.D.J.




                                                2
